Dismissed and Memorandum Opinion filed February 28, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00931-CV

              HOMER CHRISTOPHER MURDIEN, Appellant
                                        V.

                         ROSALYN GAINES, Appellee

                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-53764

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed October 3, 2012. No affidavit of indigence was filed. See Tex. R>
App. P. 20.1. Our records show that appellant has not paid the $175.00 appellate
filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); see also Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code ' 51.207 (same). On October 23, 2012, this court
notified appellant that the filing fee was past due, but no response was filed.

      The record in this appeal was due December 3, 2012, but it has not been
filed. The clerk responsible for preparing the record informed the court appellant
did not make arrangements to pay for the record. Leticia Tafolia, the deputy court
reporter for this case, informed this court that appellant did not make arrangements
to pay for preparation of the reporter’s record.

      On December 14, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). On
December 19, 2012, appellant requested an extension of time to pay the fees
necessary to this appeal. The court granted an extension of time until January 28,
2013, to pay the appellate filing fee and for preparation of the record.

      When no payments were made by the extended deadline, this court ordered
appellant to pay the filing fee and for preparation of the record and provide this
court with proof of payment on or before February 19, 2013. In the order, the court
advised appellant that the appeal was subject to dismissal if appellant failed to
comply with the order. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case because appellant has failed to comply with notice or order from clerk
requiring response or other action within specified time).

      Appellant has not provided this court with proof of payment for the record.
The record has not been filed. Appellant paid $40.00 as partial payment for the
appellate filing fee on February 12, 2013. The balance of $135.00 remains due.
Appellant has not requested an extension of time to pay the balance of the filing
fee or pay for preparation of the record.
                                            2
      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.




                                        3